Citation Nr: 0806000	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  04-27 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1973 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The veteran's case was remanded for additional development in 
August 2006.  


FINDINGS OF FACT

The veteran does not have a psychiatric disorder, to include 
PTSD, that is related to his military service.  


CONCLUSION OF LAW

The veteran does not have a psychiatric disorder, to include 
PTSD, that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§  1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 
4.125(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); but see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2003 and August 2006.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, any timing errors have been cured by 
subsequent RO actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to each of the benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence he had 
pertaining to his claim.  By way of the August 2006 
correspondence, the veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The RO also provided a statement of the case (SOC) 
and two supplemental statements of the case (SSOCs) reporting 
the results of its reviews of issues on appeal and the text 
of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured an examination in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.  

II.  Background

The veteran's service medical records are negative for any 
reference to treatment for or complaints related to 
psychiatric disability.  The veteran's entrance examination 
dated in December 1972 and his separation examination dated 
in April 1974 revealed normal psychiatric evaluations.  The 
veteran's service personnel records reveal that the veteran 
was discharged due to substandard performance and inability 
to adapt to military service.  

Associated with the claims file is a psychiatric examination 
dated in March 1984 performed by L. Finkelstein, M.D.  Dr. 
Finkelstein diagnosed the veteran with adjustment disorder 
with mixed disturbances of emotions and conduct, atypical 
anxiety disorder, and mixed personality disorder.  Dr. 
Finkelstein opined that the veteran had emotional problems 
for some time pre-existing his job (at Detroit Diesel).  He 
said that work pressures did cause a marked worsening of the 
veteran's symptoms as well as impairment in his functioning.  
He concluded that real events occurring during the veteran's 
employment (at Detroit Diesel) have contributed to and 
aggravated his disabling condition in a significant manner.  

Also associated with the claims file is a psychiatric 
evaluation dated in October 1984 performed by G. Forrer, M.D.  
Dr. Forrer diagnosed the veteran with severe psychoneurosis, 
phobic type with marked anxiety.  The examiner said that the 
disorder was not due to his work contacts or circumstances 
but has been of virtually lifelong duration.  

The veteran was afforded a VA examination in January 1985 at 
which time he claimed nervousness, anxiety and depression.  A 
neuropsychiatric examination revealed a diagnosis of 
generalized anxiety disorder associated with some phobic 
features and a history of drug abuse, mescaline, and cocaine.  
The examiner did not relate the diagnoses to the veteran's 
military service.  

The veteran was afforded another VA examination in September 
1985 at which time he reported anxiety, nervousness, and 
depression.  The examiner diagnosed the veteran with anxiety 
disorder, rule out schizophrenia, schizoaffective.  The 
examiner said there was also possibly evidence of a schizo-
personality disorder.  

Associated with the claims file are private treatment reports 
from Sacred Heart Healthcare dated in May 2003 which reveal 
diagnoses of alcohol dependence and cocaine (crack) 
dependence.  

Associated with the claims file are private treatment reports 
from Turning Point Hospital dated from January 2004 to July 
2004.  The records document diagnoses of crack cocaine abuse, 
alcohol abuse, paranoid schizophrenia, and depression.  His 
psychosocial stressors were reported to be difficulties with 
the consequences of chronic relapsing, homelessness, and 
socioeconomic concerns.  

Associated with the claims file are private treatment reports 
from Hollywood Pavilion dated from February 2004 to July 
2005.  The records document diagnoses of major depression, 
polysubstance drug abuse, and mixed bipolar disorder.  

Associated with the claims file are private treatment reports 
from Focus Healthcare of Ohio dated from January 2004 to June 
2004.  The records reveal diagnoses of alcohol and cocaine 
dependence, and depressive disorder.  

VA outpatient treatment reports dated from June 2003 to 
August 2006 reveal diagnoses of alcohol dependence, cocaine 
abuse, rule out substance induced mood disorder, rule out 
substance induced psychoses, history of schizoaffective 
disorder, and depressive disorder.

A psychiatric evaluation was performed in January 2007 by 
L. Stevens, M.D., of Doctors' Hospital.  The veteran was 
diagnosed with alcohol dependence, cocaine dependence, 
recurrent severe major depression, and rule out bipolar based 
on the limited history available.  

Following a February 2007 psychological consultation, 
M. Davenport, Ph.D., diagnosed the veteran with a history of 
polysubstance dependence, a history of post-traumatic stress 
disorder, features of dysthymic disorder, and mild cognitive 
disorder not otherwise specified.  The examiner noted that 
the veteran's stressors related to estrangement from a 
functional social/family role and war-related trauma.  

The veteran was afforded a VA examination in March 2007.  The 
veteran reported that he served aboard a ship while in the 
Navy.  He said he smoked marijuana and drank alcohol.  He 
said the ship went out on frequent tours for up to three 
months in duration.  The veteran said he witnessed some 
homosexuality and he said on a couple of occasions men went 
overboard and had to be rescued.  He said he once saw an 
aircraft carrier go down, but he said the men onboard 
survived the accident.  He said his ship never saw combat and 
was eventually stationed in Washington.  The veteran reported 
that he began using various other drugs in addition to 
smoking marijuana and drinking alcohol.  The examiner 
reported that a review of the veteran's medical records 
revealed a long history of psychiatric care on and off for 
many years.  He noted that the veteran's most prominent 
problem was substance abuse.  The examiner indicated that the 
veteran had also received diagnoses of depression related to 
his substance abuse and schizophrenia.  The examiner 
diagnosed the veteran with alcohol and cocaine dependence and 
mood disorder.  He noted that the veteran did not experience 
a significantly traumatic event that led to significant re-
experiencing, avoidance, or hypervigilant symptoms.  He said 
the veteran did not meet the criteria for PTSD as described 
by DSM-IV.  He indicated that the veteran's major problem was 
his substance abuse history.  He said it was difficult to 
tell the exact diagnosis of the veteran's mood disorder.  He 
said there was no evidence to support past diagnoses of 
schizophrenia.  He concluded that there was no evidence to 
suggest that the veteran's psychiatric condition was related 
to his active duty service.  

An addendum opinion dated in August 2007 was also obtained.  
The examiner reviewed the results of psychological testing 
performed at VA in April 2007, which revealed that the 
veteran's performance on the Impact of Events Scale (IES), 
PTSD Checklist-Military (PCL-M), and Mississippi Scale of 
Combat-Related Stress revealed results consistent with 
individuals diagnosed with PTSD.  The VA examiner said that 
in spite of the results of the psychological testing, his 
conclusion from the March 2007 examination remained 
unchanged.  He said that the testing revealed that the 
veteran endorsed symptoms that were consistent with PTSD but 
that the clinician who administered the psychological testing 
specifically noted that the testing should not be used in 
place of a clinical examination.  The examiner noted that the 
veteran did not report a traumatic event consistent with 
criterion A in DSM-IV of a diagnosis of PTSD during the 
clinical examination in March 2007.  He concluded that in 
spite of reporting some PTSD symptoms, he did not believe 
that the veteran met the full criteria for PTSD as specified 
in DSM-IV.  

III.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
disability to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2007); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2007).  

In this case the veteran's service personnel records and 
service medical records do not document combat service.  
Furthermore, the service medical records do not document 
treatment for any psychiatric disorders.  The veteran has not 
specifically identified a stressor capable of being verified.  

A salient point to be made is that the veteran does not have 
a diagnosis of PTSD specifically linked to a stressor.  Dr. 
Davenport's diagnoses included a history of PTSD and he noted 
that the veteran stressors related to "war related trauma" 
among other things.  However, as noted, the veteran has not 
specifically identified a stressor capable of being verified.  
The March 2007 VA examiner diagnosed the veteran with alcohol 
and cocaine dependence and mood disorder.  In the August 2007 
addendum opinion the examiner reviewed the results of the 
psychological testing and he said that in spite of the 
results of the psychological testing, his conclusion from the 
March 2007 examination remained unchanged, specifically that 
the veteran did not have PTSD.  He said that the testing 
revealed that the veteran endorsed symptoms that were 
consistent with PTSD but that the clinician administering the 
psychological testing specifically noted that the testing 
should not be used in place of a clinical examination.  The 
examiner specifically noted that the veteran did not report a 
traumatic event consistent with criteria A in DSM-IV of a 
diagnosis of PTSD during the clinical examination in March 
2007.  He concluded that in spite of reporting some PTSD 
symptoms, he did not believe that the veteran met the full 
criteria for PTSD as specified in DSM-IV.  This opinion is of 
greater evidentiary weight than those that included 
assessments of PTSD because it was based on a review of the 
record and included more detailed analysis about the very 
question before VA-whether the veteran met the criteria for 
the diagnosis.  Absent a diagnosis of PTSD related to a 
verified stressor, service connection must be denied.

With regard to the claim for a psychiatric disorder other 
than PTSD, the Board notes that the veteran's has been 
diagnosed with a variety of psychological disorders.  
However, none of the examiners of record, either VA or 
private, linked any of the veteran's psychiatric disorders 
with the veteran's period of service.  The March 2007 VA 
examiner specifically opined that there was no evidence to 
suggest that the veteran's psychiatric condition was related 
to his active duty service.  Consequently, service connection 
for a psychiatric disorder including PTSD is not warranted.  

The Board has considered the veteran's assertions that he has 
a psychiatric disorder to include PTSD related to his active 
duty service, but finds that there is no evidence of record 
showing that he has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the diagnosis and etiology of current 
mental disability(ies).  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1) (2007).  Consequently, 
the veteran's own assertions as to the diagnosis and etiology 
of variously diagnosed mental disorders, including PTSD, have 
no probative value.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a psychiatric disorder, including 
PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  
The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a psychiatric disorder, 
including PTSD, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


